Citation Nr: 0514226	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  97-18 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder.

2.  Entitlement to service connection for alcoholism 
secondary to service-connected psychiatric disorder.

3.  Entitlement to service connection for a neck disorder 
including arthritis.

4.  Entitlement to service connection for a right shoulder 
disorder including arthritis.

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a low back disorder including arthritis.

6.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a jaw disorder. 

7.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a right arm disorder including arthritis. 

8.  Entitlement to an increased evaluation for greater 
trochanteric bursitis of the left hip, rated as 10 percent 
disabling.

9.  Entitlement to an increased evaluation for dysthymia, 
rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1981, 
and from January 1982 to February 1993.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affair (VA) 
Regional Office (RO) in Waco, Texas.

Service connection is also in effect for allergic rhinitis 
and sinusitis, rated as 10 percent disabling; and 
hemorrhoids, and a laceration scar on the left hand, each 
rated as noncompensably disabling.

The veteran provided testimony before a Hearing Officer at 
the RO in November 1995; a transcript is of record.

The veteran also provided testimony before a Veterans Law 
Judge via videoconferencing at the RO in March 2005; a 
transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In addition to alleged residuals from "routine" complaints 
in service, the special essence of the veteran's claims for 
service connection relate primarily to two circumstances in 
service, an auto accident in the late 1970's and being a dog 
handler at Lackland AFB, TX.  

In the former situation, the veteran indicates that he went 
through the windshield and experienced injuries some of which 
were not apparent at the time, i.e., right eye problems with 
foggy, undependable vision and twitching.  

With regard to the residuals of being a dog handler, he 
indicates that he was both a holder and programmed target for 
the dogs, and experienced problems as a result of both.  He 
alleges that many of his current orthopedic and arthritic 
problems are a direct result of the actual abuse his body 
underwent during the handling of the large-sized dogs 
particularly in his neck, arms and back.  He has testified 
and written at length as to the nature of that training and 
the stress it provided for all the handlers.

Extensive service and post-service clinical records are in 
the file.  

The veteran's testimony is also of record, from a hearing in 
1995 which was shortly after separation from his second 
period of service, and more recently before a Veterans Law 
Judge.  In general, the Board finds the veteran's testimony 
to be quite credible.

In addition to the issues of service connection, it is argued 
that the VA examination was inadequate; that VA physicians 
have concluded that his dysthymic disorder has gotten much 
worse and has been the cause of his alcoholism; and that his 
orthopedic problems in the hip are worse than reflected on 
examination.  There is some clinical evidence in the file 
that would seem to tend to support those contentions.

The veteran and his representative asked for additional VA 
examinations, and given the evidence now in the file, the 
Board finds that is a reasonable request.  

The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the veteran has been seen by 
any other physicians since service for 
the claimed disorders, he should provide 
such records, and the VA should assist 
him in that regard.  Up-to-date VA 
clinical and evaluative records should 
also be acquired and added to the claims 
file.  He may also want to provide 
documentation from other former dog 
handlers as to their residuals, 
circumstances in the program, and 
anything else that would be helpful to 
his claim. 

2.  The veteran should then be scheduled 
for VA examinations by physicians with 
pertinent specialties relating to all of 
the claimed disabilities.  After review 
of the claims file, and all evidence in 
the record, as well as a copy of this 
remand, the examiners should respond to 
the following questions: (a) what are the 
current complete diagnoses of the 
veteran's disorders involving the right 
eye, neck, low back, hip, right arm and 
shoulder, jaw, and mental health 
problems, with detailed and accurate 
descriptions of all involved complaints, 
symptoms and findings; (b) what is the 
probable etiology of all of the veteran's 
current disorders involving his right 
eye, low back, neck, right arm and 
shoulder and jaw including arthritis; and 
is it more likely than not that they have 
any relationship to any thing of service 
origin, including but not limited to 
complaints reflected in service records, 
and/or involving residuals of the 
inservice auto accident and handling 
dogs; (c) what is the relationship 
between his dysthymic (and any other 
psychiatric) disorder and his alcoholism; 
(d) what is the status of his left hip 
problems, is there soft tissue or osseous 
involvement other than of the bursa, and 
if so, is this related to the service 
incurred disability; (e) what is the 
status of his psychiatric disorder and by 
what is this manifested.  All necessary 
laboratory and other testing should be 
accomplished including X-rays.  The 
opinions should be documented and 
annotated to the file and well reasoned. 

3.  The case should then be reviewed by 
the RO on all issues, with special 
consideration of whether all requirements 
of VCAA have been met.  

If the decision remains unsatisfactory to 
the veteran, a comprehensive SSOC of the 
case should be prepared and the veteran 
and his representative should be given a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  The 
veteran need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


